DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschger et al. (US 6008350) in view of Steenackers et al. (US 2016/0311242).  	Regarding claim 16, Roschger et al. disclose “a laser markable composition (column 16, lines 47-52) comprising:  	a Near InfraRed (NIR) absorbing compound (column 16, lines 57-52); and  	a color forming agent (column 17, lines 14-25);  	wherein the NIR absorbing compound has a chemical structure according to Formula I (examples C1-C4).” 	Roschger et al. fail to disclose “wherein the laser markable composition is UV curable,” but does disclose that the NIR absorbing compound should be dispersed in a binder polymer (column 16, line 55-57). 	Steenackers et al. disclose a similar composition, the dyes being dispersed in a polymeric binder which can be UV-curable (paragraph 123).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a UV-curable polymeric binder as the polymeric binder of Roschger et al. because it has been shown in the art to be suitable for the intended purpose. 	Regarding claims 17-23, C1-C4 meet all of the limitations. 	Regarding claim 24, Roschger et al. further disclose “wherein the color forming agent includes a leuco dye (column 17, lines 24-25).”inter alia, barcodes on them (paragraphs 167-168) by inkjet printing (paragraph 60) them with laser markable inks (abstract) similar to .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that one having ordinary skill in the art would not have been motivated to choose the particular NIR absorbing compounds of Examples C1-C4 disclosed by Roschger et al., and that Roschger et al. are concerned with heat-mode printing plates or heat-mode recording elements. However, Roschger et al. clearly disclose that the composition is for making imagewise recording elements which are exposed by lasers (column 16, lines 47-52), and specifically exemplify Examples C1-C4 as being the NIR absorbing compound.
Applicant further argues that one having ordinary skill in the art would not have been motivated to combine the compounds of Roschger et al. with a UV curable polymer binder of Steenackers et al. This is not persuasive.  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.   In this instance, Roschger et al. disclose that the NIR absorbing compound should be dispersed in a binder polymer (column 16, line 55-57), and does not explicitly guide one having ordinary skill in the art to any specific binder polymer; thus, the choice is left up to one having ordinary skill in the art.  Steenackers et al. disclose a similar composition to that of Roschger et al. in that, inter alia, it is a laser markable composition with infrared absorbing dyes, the dyes being dispersed in a polymeric binder which can be UV-curable (paragraph 123).  Therefore, Steenackers et al. are deemed to show that UV-curable binders are suitable binders 
Applicant further argues that Steenackers et al. provide no motivation to choose a UV-curable polymer from the list of potential polymeric binders.  However, it has been held that “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  See MPEP §2144.07. Here, Steenackers et al. disclose a list of known polymeric binders which are suitable, as admitted by Applicant on the top of page 5 of Applicant’s reply.  Thus, in accordance with established precedent, absent any evidence to the contrary, selecting one of the compounds from the list is obvious.
Applicant also argues that examiner's conclusion of obviousness is based upon improper hindsight reasoning.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that none of the references disclose the invention as a whole, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Examiner has not provided a proper motivation to make the proposed modification.  However, the rationale to modify or combine the prior art does not have 
Applicant argues that the invention as claimed has unexpected results in that the specific combination does not result in the NIR absorbing compound does not decompose.  However, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853